MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                                  FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                           Sep 21 2020, 7:42 am

court except for the purpose of establishing                                            CLERK
                                                                                    Indiana Supreme Court
the defense of res judicata, collateral                                                Court of Appeals
                                                                                         and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Denise L. Turner                                         Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Matthew B. MacKenzie
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Olegario Penaloza Diaz,                                  September 21, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-878
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Alicia Gooden,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No. 49G21-
                                                         1812-F3-44694




Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-878 | September 21, 2020              Page 1 of 10
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Olegario Diaz (Diaz), appeals his conviction for Count I,

      dealing in cocaine, a Level 2 felony, Ind. Code § 35-48-4-1(a)(2); and Count II,

      possession of cocaine, a Level 4 felony, I.C. § 35-48-4-6(a)(c)(1).


[2]   We affirm.


                                                   ISSUES
[3]   Diaz presents two issues on appeal, which we restate as the following:


      (1) Whether the trial court abused its discretion by admitting certain evidence;

      and


      (2) Whether the State presented sufficient evidence beyond a reasonable doubt

      to support Diaz’s convictions.


                      FACTS AND PROCEDURAL HISTORY
[4]   In 2018, Diaz lived with his wife and nephew at 3479 Woodfront Drive in

      Indianapolis, Indiana. In September 2018, Detective Dan Madison (Detective

      Madison) coordinated three separate controlled buys of cocaine from Diaz’s

      residence. Diaz was the target of those controlled buys, and Detective Madison

      observed Diaz sell cocaine to his informants.


[5]   Based on his investigation, Detective Madison obtained a warrant to search

      Diaz’s house. On December 18, 2018, the Indianapolis Metropolitan Police

      Department (IMPD) executed that search warrant, and two small plastic bags


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-878 | September 21, 2020   Page 2 of 10
      containing suspected cocaine, a large plastic bag containing suspected cocaine

      residue, a digital scale, and over $3,400 in cash were recovered from Diaz’s

      bedroom. After Diaz was given his Miranda warnings, he informed the officers

      that he lived at the residence and that the cocaine from the bedroom belonged

      to him. Detective Madison thereafter used his uncertified scale that he had

      purchased in 1996 and weighed the cocaine. According to Detective Madison,

      the weight of the cocaine came out to about 8 grams. After he left Diaz’s home,

      Detective Madison drove to the Indiana State Police post, where he put the two

      cocaine baggies in a Ziplock bag, labeled it, and put it inside a temporary

      locker.


[6]   On December 18, 2018, the State filed an Information, charging Diaz with

      Level 3 felony dealing in cocaine and Level 5 felony possession of cocaine. On

      April 2, 2019, following testing performed by the Indiana State Police

      Laboratory that resulted in a weight of 16.95 grams for the seized cocaine, the

      State amended Diaz’s charges to Level 2 felony dealing in cocaine and Level 4

      felony possession of cocaine.


[7]   Diaz proceeded to a bench trial on February 10, 2020. The State sought to

      introduce several exhibits including Exhibit 12 (a photograph of two cocaine

      baggies alongside a scale and other items), and Exhibit 16 (two cocaine baggies

      that were in a Ziplock bag with an Indiana State Police Laboratory label).

      While laying a foundation for State’s Exhibit 16, Detective Madison testified

      that he was present during the execution of the search warrant, and that two

      cocaine baggies were recovered in Diaz’s bedroom. Detective Madison stated

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-878 | September 21, 2020   Page 3 of 10
      that he seized the cocaine and transported it to the Indiana State Police Post,

      where he “packaged it and placed it in a temporary locker.” (Transcript Vol. II

      p. 22). When asked if he recognized Exhibit 16, Detective Madison answered

      affirmatively, and he explained that Exhibit 16 bore his “State Police case

      number, [his] name along with [his] initials . . .” (Tr. Vol. II, p. 22). Diaz

      objected to the admission of State’s Exhibit 16, and his counsel argued as

      follows: “Defense objects on the basis that after reviewing with my client, the

      bags aren’t the same as the photograph [in State’s Exhibit 12], and the color of

      the suspected contents of the cocaine aren’t the same judge.” (Tr. Vol. II, p.

      23). The trial court overruled Diaz’s objection finding that his objection was

      related to “the weight of the evidence, not the admissibility.” (Tr. Vol. II, p.

      23). Diaz then testified that he was a cocaine user and the cocaine in State’s

      Exhibit 12 which field tested as 8 grams belonged to him. However, Diaz

      disputed that the cocaine depicted in Exhibit 16 which weighed 16.95 grams

      belonged to him. Diaz argued that “the volume of the bag is not the same, and

      [] like the color it’s changed a little bit. I don’t know.” (Tr. Vol. II, p. 45).


[8]   At the conclusion of his trial, the trial court found Diaz guilty as to both

      Counts. On March 19, 2020, a sentencing hearing was held. Count II was

      merged into Count I and Diaz was ordered to serve a seventeen-year sentence,

      with eleven years suspended to probation.


[9]   Diaz now appeals. Additional facts will be provided as necessary.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-878 | September 21, 2020   Page 4 of 10
                               DISCUSSION AND DECISION
                                         I. Admission of the Evidence

[10]   Diaz asserts on appeal that the trial court abused its discretion when it admitted

       State’s Exhibit 16 when sufficient chain of custody had not been established.


[11]   The admission or exclusion of evidence falls within the sound discretion of the

       trial court, and its determination regarding the admissibility of evidence is

       reviewed on appeal only for an abuse of discretion. Wilson v. State, 765 N.E.2d

       1265, 1272 (Ind. 2002). An abuse of discretion occurs when the trial court’s

       decision is clearly against the logic and effect of the facts and circumstances

       before the court. Doolin v. State, 970 N.E.2d 785, 787 (Ind. Ct. App. 2012).


[12]   To establish a proper chain of custody, the State must give reasonable

       assurances that the evidence at issue remained in an undisturbed condition.

       Troxell v. State, 778 N.E.2d 811, 814 (Ind. 2002). The State bears a higher

       burden to establish the chain of custody of fungible evidence whose appearance

       is indistinguishable to the naked eye. Id. However, the State need not establish

       a perfect chain of custody, and once the State strongly suggests the exact

       whereabouts of the evidence, any gaps in the chain of custody go to the weight

       of the evidence, not its admissibility. Id. Officer-handling of evidence has a

       presumption of regularity; it is also presumed that officers exercise due care in

       handling their duties. Id. To mount a successful challenge to the chain of

       custody, the defendant must present evidence that does more than raise a mere

       possibility that someone tampered with the evidence. Id.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-878 | September 21, 2020   Page 5 of 10
[13]   According to Diaz, the State failed to establish a sufficient chain of custody of

       the cocaine because State’s Exhibit 16 (a photograph of two cocaine baggies

       with an Indiana State Police Laboratory label), and State’s Exhibit 12 (a

       photograph of two cocaine baggies alongside other items recovered from his

       house) differed in appearance.


[14]   When the State moved to admit Exhibit 16, the following exchange took place:


               [STATE]: State would move to admit State’s Exhibit 16 which
               Detective Madison testified to is the bag of cocaine that he
               collected, put in an envelope and took to the State Police post,
               and he brought here today to court.


               [DIAZ]: Defense objects on the basis that after reviewing with
               my client, the bags aren’t the same as the photograph, and the
               color of the suspected contents of the cocaine aren’t the same,
               Judge.


               [COURT]: That would go to the weight of the evidence, not the
               admissibility.


               [DIAZ]: Okay.


               COURT: [Exhibit]16 is admitted over objection.


       (Tr. Vol. II, p. 23).


[15]   The State argues and we agree that the objection that Diaz raised during his

       trial as to the admission of Exhibit 16 was not specific nor was it focused on the

       allegedly insufficient chain of custody. As a result, Diaz has waived his

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-878 | September 21, 2020   Page 6 of 10
       argument on appeal. See Grace v. State, 731 N.E.2d 442, 444 (Ind. 2000)

       (holding that grounds for objection must be specific and any grounds not raised

       in the trial court are not available on appeal). Waiver notwithstanding, we

       cannot say that the trial court abused its discretion as a sufficient chain of

       custody existed.


[16]   Detective Madison testified that he was present during the execution of the

       warrant and the cocaine was found next to a digital scale in Diaz’s bedroom.

       After seizing the cocaine, Detective Madison transported it to an Indiana State

       Police post, where he labeled it and put it in a temporary locker. Although

       Detective Madison was not asked by either the State or Diaz to detail the

       transportation of State’s Exhibit 16 from the police post to the lab, Haley

       Newton (Newton), the State Police laboratory analyst, testified that when she

       received State’s Exhibit 16, she tested it and determined that it was cocaine

       weighing 16.95 grams, and that she placed her State Police laboratory sticker

       which had her own initials, employee number, and case file number on it.

       Further, Detective Madison testified that on the morning of Diaz’s bench trial,

       he picked up State’s Exhibit 16 from the Indiana State Police Laboratory and

       brought it to court.


[17]   There was no testimony suggesting that the cocaine contained in State’s Exhibit

       16 was ever tampered with, or otherwise misplaced, and we presume that law

       enforcement officers in this case exercised due care while handling the

       evidence. See Troxell, 778 N.E.2d at 814. Therefore, we conclude that the State

       established a sufficient chain of custody for the cocaine, and the trial court did

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-878 | September 21, 2020   Page 7 of 10
       not abuse its discretion when it admitted State’s Exhibit 16 over Diaz’s

       objection.


                                         II. Sufficiency of the Evidence

[18]   Diaz claims that there was insufficient evidence to convict him of the Level 2

       felony dealing in cocaine and Level 4 felony possession of cocaine. When

       reviewing a claim of insufficient evidence, it is well-established that our court

       does not reweigh evidence or assess the credibility of witnesses. Walker v. State,

       998 N.E.2d 724, 726 (Ind. 2013). Instead, we consider all of the evidence, and

       any reasonable inferences that may be drawn therefrom, in a light most

       favorable to the verdict. Id. We will uphold the conviction “‘if there is

       substantial evidence of probative value supporting each element of the crime

       from which a reasonable trier of fact could have found the defendant guilty

       beyond a reasonable doubt.’” Id. (quoting Davis v. State, 813 N.E.2d 1176, 1178

       (Ind. 2004)).


[19]   To convict Diaz of Level 2 felony dealing in cocaine, the State was required to

       prove beyond a reasonable doubt that Diaz did knowingly possess with intent

       to deliver cocaine that weighed at least ten (10) grams. See I.C. § 35-48-4-

       1(a)(2)(C)(e)(1). Diaz argues that he did not intend to possess or deliver the

       cocaine. Detective Madison testified that he organized three controlled buys of

       large amounts of cocaine from Diaz’s residence and that he personally observed

       Diaz sell cocaine to his informants. Following those controlled buys, Detective

       Madison obtained a warrant, and 16.95 grams of cocaine wrapped in two

       plastic baggies were recovered in Diaz’s bedroom. Diaz was Mirandized and

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-878 | September 21, 2020   Page 8 of 10
       asked about the suspected cocaine, and he admitted the cocaine belonged to

       him. Furthermore, Detective Madison testified that he has been engaged in

       approximately 2,000 narcotics investigations, 500 of which involved cocaine,

       and that cocaine dealers typically possess digital scales, plastic bags, and large

       amounts of currency, all of which were located in Diaz’s residence. Detective

       Madison’s past involvement in controlled buys of cocaine from Diaz in the days

       leading up to the search, paired with Diaz’s possession of multiple bags of

       cocaine, scales, and a large amount of cash, provide a reasonable inference that

       Diaz was dealing in cocaine. Here, the State presented sufficient evidence

       beyond a reasonable doubt to support Diaz’s dealing charge.


[20]   To convict Diaz of Level 4 felony possession of cocaine, the State had to show

       that Diaz did knowingly or intentionally possess cocaine weighing at least 10

       but less than 28 grams. See I.C. § 35-48-4-6(a)(c)(1). Diaz only challenges the

       amount of cocaine that he possessed. Specifically, he argues that he only

       possessed 8 grams of cocaine not 16.95 grams, and that the amount he

       possessed was only supported by Detective Madison’s initial field test of the

       cocaine recovered at his house, which he argues was insufficient to support a

       Level 4 felony conviction.


[21]   When a team of law enforcement officers executed a search warrant at Diaz’s

       residence, a bag of suspected cocaine was discovered in Diaz’s bedroom. Diaz

       was subsequently given his Miranda warnings and asked about the suspected

       cocaine, and he admitted that it belonged to him. Although Detective Madison

       initially field tested the cocaine and determined that it weighed 8 grams, that

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-878 | September 21, 2020   Page 9 of 10
       same cocaine was weighed at the Indiana State Police Laboratory, and the

       weight of that cocaine was 16.95 grams. The corresponding lab result was

       admitted without objection.


[22]   In sum, we hold that the evidence was sufficient to sustain Diaz’s convictions

       for Level 2 felony dealing in cocaine and Level 4 felony possession of cocaine.


                                             CONCLUSION
[23]   Based on the foregoing, we conclude that the trial court did not abuse its

       discretion in admitting State’s Exhibit 16, and we also conclude that there was

       sufficient evidence to sustain Diaz’s conviction.


[24]   Affirmed.


[25]   May, J. and Altice, J. concur




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-878 | September 21, 2020   Page 10 of 10